DETAILED ACTION
	This office action is in response to the amendment filed on June 22, 2022.  In accordance with this amendment, claims 1-3 and 8 have been amended.
	Claims 1-8 are pending, with claims 1 and 8 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima et al. US 2004/0218873 A1.
Nagashima et al. US 2004/0218873 A1 teaches (ABS; Figs. 2, 3, 6-8; corresponding text; Claims) a connecting ferrule (left side of Figs. 2, 3, 6-8, etc.), comprising: a ferrule body 4 / 111 / 120 / 211 / 311 being tubular (with a generally tubular shape), the ferrule body having a first end face, a second end face, and a first through hole extending from the first end face to the second end face (any negative space is a “through hole”, and is then filled by an electrical contact such as Nagashima), and one or more electrically conductive linear portions (9 to 10 in Fig. 2; 131 to 112 in other Figs. are electrical contacts) extending from the first end face along the first through hole, and wherein the ferrule body includes a plurality of grooves (negative space meets “grooves” language that is then filled by the electrical contacts in Nagashima) and each electrically conductive linear portion is inside each of the plurality of grooves.  Note the claim 8 merely requires two electrical contacts (“plurality”).

Although Nagashima ‘873 is not the closest prior art of record, this rejection is made to emphasize the breadth of claim 8.  Please note that claim 8 does not even require any optical contacts as part of the ferrule.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. U.S.P. No. 9,500,812 B2.
Tanaka et al. U.S.P. No. 9,500,812 B2 teaches (ABS; Figs. 1A, 1B, 2A, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6A, 6B, 9B, 10A, 10B, 11A, 11B; corresponding text, see column 3, line 59 through column 9, line 7; Claims) an optical connector ferrule (overall “1” in cited Figs.), comprising: a first ferrule (left side 12 + 13 is a first “ferrule” which is a consistent interpretation with Applicant’s Fig. 1 “ferrule”) being tubular (like a tube in shape) and having a first end face, a second end face opposite to the first end face, and (at least) a first through hole extending from the first end face to the second end face (negative space is a “though hole” before being filled); a composite fiber including at least a first optical fiber 11 and a plurality of electrically conductive signal wires 18 along the first optical fiber, the composite fiber having a first end portion extending to the second end face and place in the first through-hole (location of fiber(s) and signal wire(s)); and a second ferrule (right side 23 + 22 is a second “ferrule” which is a consistent interpretation with Applicant’s Fig. 1 “ferrule”) including a ferrule body being tubular (like a tube in shape) and a linear portion (contacts 28 are “linearly” arranged), the ferrule body having a third end face, a fourth end face opposite to the third end face, and a second through-hole extending from the third end face to the fourth end face (negative space is a “through hole” before being filled), the linear portion (contact(s) 28) extending from the third end face along the second through hole, wherein the second end face and the third end face abut each other (contacted to abut as in Fig. 1B, 4B, 6B, 9B, etc.), and the plurality of electrically conductive signal wires 18 and the linear portion 28 are connected to each other (via 29 during abutment) wherein the plurality of electrically conductive signal wires are inside resin which surrounds the optical fiber (see for example Figs. 2A, 3A, 3B, 5A, 10A, 11B; the electrical contacts are inside a resin material and separated from the optical fiber(s), note column 4, lines 49-51 the insulation / insulator portion of Tanaka’s “ferrule” can be formed of resin), such that the plurality of electrically conductive signal wires and the optical fiber are separated, which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  
Regarding the second independent claim 8, all structural features of this claim are found in Tanaka and fully described above, as the electrically conductive contacts within Tanaka’s ferrules 12/13 and 23/22 are located in grooves (negative space is a “groove” to be filled with Tanaka 18 and/or 28 electrical contact elements that are linear) and there are a plurality thereof (at least 2).  Note respectfully that claim 8 does not even require optical fibers or coupling in any way.

Regarding dependent claim 2, the linear portion of the 2nd ferrule of Tanaka includes a conductive path 28 electrically connectable to the plurality of electrically conductive signal wires 18 (see Figs. cited above during O/E contact).
Regarding claim 3, the path of the electrical connection can be considered “tubular” because the outside of the electrical contacts 18 / 28 will be “tubular” in shape and being round, which meets all structure of claim 3.  Further, the element contacting at 29 can be considered “tubular” on the outside thereof at least along part of the path.
Regarding claim 5, at least parts of the ferrules 12 / 13 and 23 / 22 can be comprised of the material zirconia (column 6, lines 35-37).
Regarding claim 6, a sleeve element (14 on left and 24 on right in cited Figs.) encloses an area in which the first and second element abut each other.  
Regarding claim 7, a second optical fiber 21 is in the complementary connecting element (right side of cited Figs.) to connect to the first fiber 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. U.S.P. No. 9,500,812 B2, standing alone.
Regarding independent claim 1, Tanaka et al. U.S.P. No. 9,500,812 B2 teaches (ABS; Figs. 1A, 1B, 2A, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6A, 6B, 9B, 10A, 10B, 11A, 11B; corresponding text, see column 3, line 59 through column 9, line 7; Claims) an optical connector ferrule (overall “1” in cited Figs.), comprising: a first ferrule (left side 12 + 13 is a first “ferrule” which is a consistent interpretation with Applicant’s Fig. 1 “ferrule”) being tubular (like a tube in shape) and having a first end face, a second end face opposite to the first end face, and (at least) a first through hole extending from the first end face to the second end face (negative space is a “though hole” before being filled); a composite fiber including at least a first optical fiber 11 and a plurality of electrically conductive signal wires 18 along the first optical fiber, the composite fiber having a first end portion extending to the second end face and place in the first through-hole (location of fiber(s) and signal wire(s)); and a second ferrule (right side 23 + 22 is a second “ferrule” which is a consistent interpretation with Applicant’s Fig. 1 “ferrule”) including a ferrule body being tubular (like a tube in shape) and a linear portion (contacts 28 are “linearly” arranged), the ferrule body having a third end face, a fourth end face opposite to the third end face, and a second through-hole extending from the third end face to the fourth end face (negative space is a “through hole” before being filled), the linear portion (contact(s) 28) extending from the third end face along the second through hole, wherein the second end face and the third end face abut each other (contacted to abut as in Fig. 1B, 4B, 6B, 9B, etc.), and the plurality of electrically conductive signal wires 18 and the linear portion 28 are connected to each other (via 29 during abutment) wherein the plurality of electrically conductive signal wires are inside resin which surrounds the optical fiber (see for example Figs. 2A, 3A, 3B, 5A, 10A, 11B; the electrical contacts are inside a resin material and separated from the optical fiber(s), note column 4, lines 49-51 the insulation / insulator portion of Tanaka’s “ferrule” can be formed of resin), such that the plurality of electrically conductive signal wires and the optical fiber are separated. Dependent Claim 3 is also anticipated by Tanaka, and intervenes before claim 4, see above.
Regarding further dependent claim 4, there is no express and exact teaching from Tanaka for a “sealant” between the optically and electrically connected end faces of Tanaka, in which a third through-hole is found to connect the paths together.  However, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice to a person of ordinary skill in the art to use an additional sealant material between the connected end faces for both optical and/or electrical contacts, because Applicant has not disclosed that using a sealant provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Tanaka to perform equally well with a sealant to improve optical and/or electrical efficiency by ensuring that no foreign particles (moisture, dust, dirt, condensation, etc.) get between and in the connector when connected, and because these claim terms would have been easily integrated and implemented in the connected.  It would have required mere common skill in optical communications to employ a sealant to seal an optical connector, for the known purposes of improving contacting state, and without any undue burden or experimentation.  Further, all base claim features of independent claim 1 are clearly anticipated by Tanaka.  Therefore, it would have been an obvious matter of design choice to modify Tanaka to obtain the invention as specified in claim 4 with the sealant and through hole for tubular contacts.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claim 4 is found obvious over Tanaka, standing alone.

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-11), filed June 22, 2022, with respect to the rejections of claims 1-8 under the non-final rejection mailed on March 22, 2022, have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka ‘812 and Nagashima ‘873 above.

Applicant’s amendments to the claims filed on June 22, 2022 have necessitated further consideration by the Examiner of prior art and the claim scope as newly presented.  Accordingly, this action is made FINAL.  Further of note is the breadth of independent claim 8, which does not require optical features in this claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference C to Mynott ‘063 which is pertinent to hybrid optical and electrical contacts in the same connecting feature.

Applicant's amendment filed June 22, 2022 has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 13, 2022